Citation Nr: 1242957	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches, to include as due to Agent Orange Exposure.  

2.  Entitlement to service connection for a disability manifested by nightmares, to include as due to Agent Orange Exposure.  
 
3.  Entitlement to service connection for a disability manifested by cold sweats, to include as due to Agent Orange Exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from January 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran requested and was scheduled for a VA travel Board hearing in December 2011 but failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  A disability manifested by nightmares, headaches, or cold sweats is demonstrated by the evidence of record.


CONCLUSIONS OF LAW

The Veteran does not have current disabilities of nightmares, headaches, or cold sweats due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2012).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim he was provided notice of the VCAA in March 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The March 2007 letter informed the Veteran of the downstream disability rating and effective dates elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, service personnel records, service treatment records, private treatment reports, VA outpatient treatment reports, and statements from the Veteran and his representative.  

The Board notes that the Veteran has not been provided VA examinations for his claims on appeal.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran has a presently existing disability manifested by headaches, nightmares, or cold sweats.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced from proceeding with a decision on his claims.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on the issue herein decided that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).



II. Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his headaches, nightmares, and cold sweats are either presumptively due to the exposure of Agent Orange or directly related to his military service.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claims on both a presumptive and direct service connection basis.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  

The Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, since headaches, nightmares, and cold sweats are not presumptive disorders under 38 C.F.R. § 3.309(e) service connection must be denied on a presumptive basis.  

The Veteran also asserts that his headaches, nightmares, and cold sweats are directly related to his military service.  The Veteran's service treatment records include a January 1969 Ophthalmologic Consult that indicated that the Veteran had headaches and that his eyes felt strained.  However, the Veteran's December 1970 Report of Medical Examination for Separation reveals normal results for both psychiatric and neurologic evaluations.  In addition, while the private and VA examination and records, dated between 2005 and 2010, indicate other disorders, they contained no mention of headaches, nightmares, or cold sweats. 

The Board finds that the record contains no confirming evidence in the Veteran's post-service treatment records and service treatment records that he has a presently existing disability manifested by headaches, nightmares, or cold sweats.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, the Veteran never reported to his private or VA physicians that he has headaches, nightmares, or cold sweats; this includes a June 2005 VA psychological examination.  Thus, the lay evidence of record fails to establish current disabilities here.  Without competent evidence of a current disability of headaches, nightmares, or cold sweats service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board finds that although the Veteran received treatment in service for headaches, these same records reflect that this symptom was related to his vision, and that the service treatment records otherwise reflect that the Veteran did not complain of, or seek treatment for, a complaint of headaches since 1969.  In fact, the separation examination in December 1970 yielded normal findings, and other post-service evidence likewise indicates no disability manifested by headaches, nightmares or cold sweats.  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In summary, the Board finds that the preponderance of the evidence is against a finding of a presently existing disability manifested by headaches, nightmares, or cold sweats.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Service connection for a disability manifested by headaches is denied. 

Service connection for a disability manifested by nightmares is denied. 

Service connection for a disability manifested by cold sweats is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


